Buchanan, J.
(Voobhuss, J., and Ogden, J., absent.)
The slave of plain? tiff went on board of a steamship moored alongside of a wharf in the port of New Orleans, to sell milk to the steward for the use of the cabin ; and on his return ashore, fell into the river between the ship and the wharf, by the slipping of the planks which constituted a staging, and was drowned.
The plaintiff claims the value of the slave, as damages, from the owner and master of the ship in solido, on the ground that they neglected to have a proper and sufficient staging, or means of communication, between the vessel and the shore; and also because the vessel was not moored to the wharf in a proper manner.
The slave was not employed on board the vessel as one of the cpew, nor as a laborer in discharging or loading her; neither was he a passenger on board. It is not perceived by us that the master or owner of the ship was under any legal obligation to provide for him the means of ingress and egress to and from the- ship.
The plaintiff has no action against the defendants for the loss of his slave, under the circumstances.
Judgment of the District Cour.t reversed, and judgment for defendants, with costs in both courts.
Rehearing refused.